—In a consolidated action to recover damages for personal injuries and for the bad faith refusal to settle a personal injury claim, the defendant Allstate Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated October 26, 2000, as, in effect, held in abeyance its cross motion to dismiss the cause of action to recover damages for the bad faith refusal to settle pending a trial to determine the amount of damages to which the plaintiff is entitled on his cause of action to recover damages for personal injuries against the defendants David A. Landin, and Cheryl A. Landin; and the defendants David A. Landin and Cheryl A. Landin separately appeal from so much of the same order as granted the plaintiffs motion for summary judgment against them on the issue of liability.
Ordered that the appeal by the defendant Allstate Insurance Company is dismissed; and it is further,
Ordered that the appeal by the defendants David A. Landin and Cheryl A. Landin is dismissed as abandoned (see, 22 NYCRR 670.80 [e]); and it is further,
Ordered that the plaintiff is awarded one bill of costs, payable by the defendant Allstate Insurance Company.
The provision of the order from which the defendant Allstate Insurance Company (hereinafter Allstate) appeals did not decide its cross motion. Accordingly, Allstate’s appeal must be dismissed since the cross motion remains pending and undecided (see, Cirillo v Cremonese, 283 AD2d 601; Nikac v Rukaj, 276 AD2d 537; Katz v Katz, 68 AD2d 536, 543). Ritter, J. P., Krausman, S. Miller and Florio, JJ., concur.